Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 03/23/21. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 6 and 19 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
Claim 1,
first neural network for detecting a plurality of regions in an image; a second neural network for generating a plurality of region vectors associated with the plurality of regions; a third neural network for generating a plurality of word vectors associated with a plurality of words in a sentence; one or more storage resources storing the first neural network, the second neural network, and the third neural network; a search engine receiving the image as a search query and returning the sentence as a search result; one or more hardware processors; and at least one computer-readable storage medium storing computer-readable instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to: detect the plurality of regions based at least on the image using the first neural network; generate the plurality of region vectors based at least on the plurality of regions using the second neural network; generate the plurality of word vectors based at least on the sentence using the third neural network; generate a plurality of attended sentence vectors associated with the 

Claim 6, 
receiving a sentence including a plurality of words as a search query; retrieving an image as a candidate search result; inputting the image into a first neural network to detect a plurality of regions in the image; inputting the plurality of regions into a second neural network to generate a plurality of region vectors; inputting the sentence into a third neural network to generate a plurality of word vectors; comparing the plurality of region vectors with the plurality of word vectors to generate a plurality of attended sentence vectors, the plurality of attended sentence vectors indicating correspondence between the plurality of regions and the plurality of words; comparing the plurality of region vectors with the plurality of attended sentence vectors to generate a plurality of region-sentence relevance scores indicating correspondence between the plurality of regions and the sentence; Application No.: 16/138,587 Attorney Docket No.: 405036-US-NP Page 4 of 13pooling the plurality of region-sentence relevance scores to generate an image-sentence similarity score indicating correspondence between the image and the sentence; and outputting the image as a search result based at least on the image- sentence similarity score.

Claim 19,



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/14/21